Citation Nr: 0829140	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar muscle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from January 1980 to July 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, granting service connection 
for lumbar strain and assigning a 20 percent schedular 
evaluation therefor, effective from August 1, 2003.  

Pursuant to her request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2008.  A 
transcript of that proceeding is of record.  

The issue of the veteran's entitlement to an initial rating 
in excess of 20 percent for lumbar muscle strain is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In hearing testimony set forth in May 2008, the veteran 
alleged that she suffered from intervertebral disc disease 
that is part and parcel or otherwise associated with her 
service-connected lumbar muscle strain and, in effect, that 
her overall low back disorder should be rated on the basis of 
all applicable DCs, inclusive of those pertaining to 
intervertebral disc syndrome.  To date, that matter has not 
been the subject of any VA adjudication and, it is noted that 
remand is required to facilitate that adjudication, once 
appropriate medical input is obtained as to the relationship, 
if any, between her service-connected lumbar strain and 
intervertebral disc disease.  

Some exposition of relevant factual data is in order.  
Service connection for lumbar muscle stain was established by 
RO action in September 2005, at which time a 20 percent 
rating was assigned under Diagnostic Code DC 5299-5242, 
effective from August 1, 2003.  A timely appeal as to the 
initial rating assigned was initiated by the veteran and 
later perfected within the time limits prescribed by law.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  No change in the original rating assigned has been 
subsequently made, although it is noted that the RO by more 
recent rating action modified the Diagnostic Code under which 
the disorder in question was rated from that of Diagnostic 
Code 5299-5242, to Diagnostic Code 5237 (cervical or 
lumbosacral strain).  

On a VA medical examination in April 2003, forward flexion of 
the spine was to 82 degrees, with lateral flexion to the 
right to 21 degrees and to 20 degrees to the left.  
Hyperextension backwards was to 18 degrees.  When examined by 
VA in July 2004, the lumbar spine was only able to forward 
flex to 52 degrees, with extension from 0 to 22 degrees, 
lateral bending to the right to 28 degrees and to the left to 
17 degrees, and rotation to the right to 58 degrees and to 
the left to 48 degrees.  The diagnosis was of lumbar muscle 
strain with residual intermittent muscle spasm, but without 
radicular symptoms.  

On a pre-employment physical examination in February 2006, 
the lumbar spine exhibited a normal appearance, no muscle 
spasm was in evidence, and range of motion was normal.  Pain 
was not elicited on motion.  In March and April 2006, medical 
assistance was received for increasing low back pain, with 
abnormal range of motion.  In May 2006, a lumbar epidural 
injection was undertaken due to ongoing low back pain with 
there being a notation of the existence of right-sided 
radicular symptoms.  Such was followed by further injection 
of the nerve root at L-5 in June 2006, when diagnoses of a 
multi-level herniated nucleus pulposus of the lumbar spine 
and low back pain were recorded.  (Emphasis added.)  Further 
treatment was received later in 2006 for intervertebral disc 
degeneration.  (Emphasis added.)

The report of a VA medical examination in March 2007 sets 
forth a history of testing by magnetic resonance imaging 
dating to 1999, when disc bulging was first identified and 
with progression thereof on further evaluation in 2006.  The 
pertinent diagnosis was of degenerative and/or traumatic disk 
disease of the lumbar spine with symptoms of radicular pain 
into the right hip and leg.  In January 2008, the veteran was 
again examined by VA, although such evaluation was 
specifically not for consideration of intervertebral disc 
disease.  Nevertheless, the range of motion then shown was 
more significantly reduced than was previously indicated, 
with there being present an additional loss of motion on 
repetitive bending.  

On the basis of the foregoing, the Board finds that a claim 
for secondary service connection for degenerative disc 
disease of the lumbar spine is raised by the record and such 
claim is intertwined with the claim for an initial rating in 
excess of 20 percent for a lumbar muscle strain.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  As a 
grant of service connection for additional low back 
disability could potentially affect the rating for the 
veteran's lumbar strain, appellate review of the claim for a 
higher initial or staged rating for the latter disability 
must be deferred.  Id.  Further, it needs to be ascertained 
from a medical standpoint whether the veteran's 
intervertebral disc syndrome is a part of her service-
connected lumbar strain, secondary thereto, or is otherwise 
representative of a progression of the veteran's lumbar 
strain.  An examination that includes an opinion addressing 
the raised secondary service connection questions is 
warranted.  38 C.F.R. § 3.310.

It is pertinent to note that service connection on a 
secondary basis is granted where the claimed disorder is 
proximately due to or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310.  Further, in Allen v. Brown, 
7 Vet. App. 439 (1995), the Court of Appeals for Veterans 
Claims held that, when a veteran's service-connected 
disability aggravates, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
compensation for that incremental increase in severity of the 
nonservice-connected disability attributable to the service-
connected disability.  The Board also notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen, supra.  See 71 Fed. Reg. 52744 (2006).  
That amendment requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  The veteran must be provided with proper notice 
with respect to the raised claim for secondary service 
connection, to include 38 C.F.R. § 3.310 and the amendment to 
that regulation. 

As well, the veteran by alleging that she has marked work 
impairment due to her service-connected lumbar strain has 
reasonably raised the issue of entitlement to an initial 
rating in excess of 20 percent for lumbar strain on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2007).  Such 
matter has not to date been the subject of initial RO 
development or adjudication and remand is required to 
facilitate the completion of such actions. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007), 
the veteran should be provided notice of 
what additional information and evidence 
are needed to substantiate her claim for 
an initial schedular and/or 
extraschedular rating in excess of 20 
percent for lumbar muscle strain, 
including evidence of frequent hospital 
care for its treatment, or evidence that 
her service-connected low back disorder, 
alone, has resulted in a marked 
interference with employment. 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran must 
be provided notice of what additional 
information and evidence are needed to 
substantiate her claim for secondary 
service connection for degenerative disc 
disease of the lumbar spine.  She must be 
notified of what portion of that evidence 
VA will secure, and what portion she 
herself must submit with respect to both 
claims.  The veteran should also be 
informed that, if requested, VA will 
assist her in obtaining updated records 
of treatment from private medical 
professionals pertaining to the medical 
management of her service-connected low 
back disorders, provided that she 
furnishes sufficient, identifying 
information and written authorization.  

The veteran should also be advised that 
employment records, to include statements 
from current or former supervisors and 
co-workers or denials of employment based 
on physical disablement, would be 
relevant with respect to whether an 
extraschedular rating is warranted.

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice- connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

Depending upon the response of the 
veteran, all assistance due her should 
then be provided by the RO/AMC.

2.  The RO/AMC should obtain and 
associate with the claims file all 
pertinent records of VA medical 
examination and/or treatment and those 
compiled by or at the direction of the 
service department, not already on file, 
including not limited to those compiled 
at the VA Medical Center in Anchorage, 
Alaska, since January 2008, and at 
medical facilities at Elmendorf Air Force 
Base in Alaska.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic/neurological 
examination in order to evaluate the 
current severity of her service-connected 
lumbar muscle strain and the 
relationship, if any, between that 
disability and the veteran's 
intervertebral disc disease.  The 
examiner should be furnished the 
veteran's claims folder for his or her 
review in conjunction with this 
examination and the report of such 
examination should reflect whether the 
claims folder was actually made available 
and reviewed.  Such evaluation should 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary.

The clinician is asked to note any and 
all indicia of radiculopathy and/or 
intervertebral disc syndrome that are 
part and parcel of the veteran's service-
connected lumbar muscle strain, secondary 
thereto, or representative of a 
progression of her lumbar strain.  

The examiner is specifically asked 
to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that any degenerative 
disc disease or intervertebral disc 
syndrome of the lumbosacral spine 
that may be present was caused or 
aggravated by the veteran's service-
connected lumbosacral strain? 

If and only if degenerative disc disease 
or intervertebral disc syndrome is part 
and parcel of the veteran's service-
connected lumbar strain or was caused or 
aggravated by the lumbar strain, the 
examiner is asked to characterize the 
level of impairment caused by the 
veteran's disc syndrome, be it mild, 
moderate, severe, or pronounced with 
persistent symptoms of sciatic 
neuropathy, characteristic pain, muscle 
spasm, absent ankle jerk, or other 
neurological deficits.  Also, the 
examiner is asked to assess the degree of 
any resulting nerve paralysis and/or the 
number, if any, of resulting 
incapacitating episodes of intervertebral 
syndrome (an incapacitating episode is 
defined by regulation as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
should be fully described, including 
their duration in weeks and the number of 
such episodes occurring in a 12-month 
period.

This evaluation should also include 
complete range of motion studies of the 
thoracolumbar spine with special 
attention to when, (in terms of degrees 
of motion), the veteran experiences pain, 
fatigue, weakness of any other relevant 
factors.  

The clinician is requested to opine 
whether it is at least as likely as 
not (50 percent or more likelihood) 
that the veteran has any additional 
loss of function (i.e., motion) of 
the thoracolumbar spine due to pain 
or flare-ups of pain, supported by 
adequate pathology; and whether it 
is at least as likely as not the 
veteran has any additional 
functional loss due to weakened 
movement, excess fatigability, 
incoordination, or flare- ups of 
such symptoms or any other relevant 
symptoms or signs.  Such 
determinations should be expressed, 
if feasible, in terms of additional 
loss of motion of the thoracolumbar 
spine.  

Lastly, the examiner is asked to 
opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's 
service-connected low back disorder, 
alone, markedly interferes with her 
employment or ability to work.  

The examiner is advised that that the 
term as likely as not does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

If the veteran's has degenerative disc 
disease (DDD) or intervertebral disc 
syndrome (IDS) of the lumbosacral spine 
that was aggravated by his service-
connected lumbar strain, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the DDD or IDS (e.g., slight, moderate) 
before the onset of aggravation.

4.  The RO/AMC must adjudicate the 
raised, intertwined claim for secondary 
service connection for degenerative disc 
disease (DDD) or intervertebral disc 
syndrome (IDS) of the lumbosacral spine.

5.  Lastly, the RO/AMC should 
readjudicate the veteran's claim for an 
initial or staged schedular and/or 
extraschedular rating in excess of 20 
percent for lumbar muscle strain on the 
basis of all of the evidence of record 
and all governing legal authority, 
including 38 C.F.R. § 3.321.  If so 
warranted, referral of the matter of the 
veteran's extraschedular entitlement to 
the VA's Under Secretary for Benefits or 
the VA's Director of the Compensation and 
Pension Service must be undertaken.  

6.  If any benefit sought on appeal is 
denied or not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, to include 38 C.F.R. § 3.310 
and the amendment to that regulation.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________
___
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




